966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOVEY ELECTRIC, INC., Respondent.
No. 91-5915.
United States Court of Appeals, Sixth Circuit.
June 16, 1992.

Before KENNEDY and SILER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE came on to be heard upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against the Respondent, Hovey Electric, Inc., Midland, Michigan, its officers, agents, successors, and assigns, on April 11, 1991.   The Court heard argument of respective counsel on March 26, 1992, and has considered the briefs and transcript of record filed in this cause.   On May 13, 1992, the Court, being fully advised in the premises, handed down its opinion granting in part and denying in part enforcement of the Board's Order and remanding the case to the Board for further proceedings consistent with the Court's opinion.   In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that Respondent, Hovey Electric, Inc., Midland, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Threatening to close the Company if it becomes unionized.


4
(b) Imposing a selective no-solicitation rule applicable only to union activities.


5
(c) Granting pay increases in order to persuade its employees to refrain from supporting Local 692, International Brotherhood of Electrical Workers, AFL-CIO ("Union");  provided, however, that nothing contained herein shall be construed to authorize or require the Respondent to rescind any pay increases previously granted.


6
(d) In any other manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


7
2. Take the following affirmative action necessary to effectuate the policies of the Act:


8
(a) Rescind the no-solicitation rule established in the spring of 1989.


9
(b) Post at its facilities in Midland, Ludington, Bay City, and Saginaw, Michigan, copies of the attached notice, marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(f) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.


11
IT IS FURTHER ORDERED AND ADJUDGED by the Court that the case is remanded in part to the Board for further proceedings consistent with the Court's opinion.